Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on November 16, 2021.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on November 16, 2021, have been entered.

Status of Claims
Amendment of claims 1 and cancellation of claim 2 is acknowledged.
Claims 1, 3, 6, 8-18 and 20-26 are currently pending and are the subject of this office action.
Claims 17 and 20 were previously withdrawn.
Claims 1, 3, 6, 8-16, 18 and 21-26 are presently under examination.

1- Mannitol as the diuretic.

Priority
The present application is a 371 of PCT/IB2017/054556 filed on 07/27/2017, and claims priority to foreign application PAKISTAN 468/2016 filed on 08/02/2016.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.






Claim Rejections - 35 USC § 112 (new Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8-16, 18 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3, 6, 8-16, 18 and 21-26 state: 

1) Claim 1 recites:
“Composition for injectable formulation, the composition consisting of:
 - an aqueous solution of ibuprofen and arginine with a molar ratio of ibuprofen: arginine between 1:1.22 and 1:1.99;
- an aqueous diuretic solution of mannitol comprising between 4.05 % and 4.25 % w/v of mannitol; 
 wherein the composition comprises between 1 mg/mL and 8 mg/m/L or between 25 mg/mL and 200 mg/mL of ibuprofen.”

consisting of excludes any element, step or ingredient not specified in the claim (see MPEP 2111.03 II.).  On the other hand, the transitional phrase comprising, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03 I.).
In the instant case, the term consisting of appears in the preamble and as such it excludes any elements other than:
- an aqueous solution of ibuprofen and arginine; and
- an aqueous diuretic solution of mannitol.
However, the wherein clause states that: “the composition comprises between 1 mg/mL and 8 mg/m/L or between 25 mg/mL and 200 mg/mL of ibuprofen”, which implies that other ingredients, other than the above two aqueous solutions, can also be included in the injectable formulation, which contradicts the fact that the initial consisting of phrase excludes anything but:
- an aqueous solution of ibuprofen and arginine; and
- an aqueous diuretic solution of mannitol.
  
Second, the phrase: “an aqueous diuretic solution of mannitol comprising between 4.05 % and 4.25 % w/v of mannitol” indicates that other components are permitted, besides mannitol, in the “aqueous diuretic solution of mannitol”.  The question is, what are the ingredients, other than mannitol, that are allowed in an “aqueous diuretic solution of mannitol”?  It seems like an “aqueous diuretic solution of mannitol” would contain just water and mannitol.  The specification does not teach or 

Third, the above injectable formulation consists of two aqueous solutions:
- an aqueous solution of ibuprofen and arginine with a molar ratio of ibuprofen: arginine between 1:1.22 and 1:1.99;
- an aqueous diuretic solution of mannitol comprising between 4.05 % and 4.25 % w/v of mannitol;
However, there is no indication if the two aqueous solutions are separated or are mixed in the injectable formulation, and there is no indication how much (volume or amount) of each aqueous solution is required.  As such, since mannitol is present in a concentration between 4.05% and 4.25% w/v, there is no indication if this is the initial concentration of mannitol in the “aqueous diuretic solution of mannitol”, or if this is the final concentration of mannitol in the “injectable formulation”.

The metes and bounds of the claim are not clearly defined.

2) Claim 3 recites: 
Composition according to claim 1, wherein the molar ratio of ibuprofen: arginine is comprised between 1:1.22388 and 1:1.9908.
The use of the word comprise is not appropriate, since it would indicate that other ibuprofen: arginine ratios (other than 1:1.22388 and 1:1.9908) are permitted.



3) Claim 6 recites:
“Composition according to claim 1, wherein the aqueous diuretic solution comprises water for injection (WFI)”.
Same as before, claim 1 recites consisting of, as such any other ingredients are excluded.  However, claim 6 recites that the composition further comprises “water for injection (WFI)”.  If “water for injection is required in the injectable formulation of claim 1, then it should be listed in claim 1 after the consisting of transitional phrase, and not in a dependent claim after the transitional phrase comprising.

The metes and bounds of the claim are not clearly defined.

4) Similarly, claims 9, 10, 11 and 21 recite additional ingredients after the word comprising.

The metes and bounds of the claim are not clearly defined.

5) Claims 9, 10 and 11 recite “Pharmaceutical composition comprising a composition according to claim 1”.  However, the word comprising would indicate that, the new pharmaceutical composition includes other ingredients besides the injectable formulation of claim 1.




Due to all of the above inconsistencies, for prior art purposes there are two assumptions that are going to be made:
That the injectable formulation “comprises” additional ingredients, besides the ones listed in claim 1, and that the final concentration of mannitol can be any concentration, instead of the one indicated in claim 1.


Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 

Composition according to claim 1, wherein the molar ratio of ibuprofen: arginine is comprised between 1:1.22388 and 1:1.9908.

However, claim 1 recites: an ibuprofen: arginine ratio between 1:1.22 and 1:1.99.  The ratio 1:1.9908 in claim 3 falls outside the range limited by claim 1 (between 1:1.22 and 1:1.99)  So claim 3 is not further limiting claim 1, from which it depends..

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103 (Modified Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

CLAIM INTERPRETATION: 
Due to all of the inconsistencies indicated in the 112(b) rejection, for prior art purposes there are two assumptions that are going to be made:
That the injectable formulation “comprises” additional ingredients, besides the ones listed in claim 1, and that the final concentration of mannitol can be any concentration, instead of the one indicated in claim 1.

Claims 1, 3, 6, 8-16, 18 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Menendez et. al. (ES 2422563 (10-2014), English translation, cited in previous office action) Wang et. al. (CN 103301118 (09-2013), machine translated, cited in previous office action), Wang et. al. (CN 101069681 (11-2007), machine translated, cited in previous office action), Beijing Fukangren . 

For claims 1, 3 and 8-10, the prior art teaches injectable compositions comprising aqueous solutions of ibuprofen, arginine and isotonic agents like mannitol. 

For example: 

a) Sanz-Menendez teaches an aqueous injectable pharmaceutical composition comprising:
a) Ibuprofen, 
b) arginine, 
c) an isotonic agent, and
e) water for injection, 
wherein the ibuprofen: arginine ratio is from 1.0:1.0 to 1.0:1.2 (see abstract, page 5 and claim 1), a range of 50 mg/mL to 150 mg/ml of ibuprofen (see page 9), and the isotonic agent can be among others: mannitol (see page 7, line 9), wherein the composition does not comprise a sodium salt, dextrose or a buffer, since all these 3 ingredients are optional.
As such, one can envision an injectable formulation comprising:
1- Ibuprofen: arginine in a 1.0:1.0 to 1.0:1.2 ratio,
2- Mannitol (a diuretic), and
3- Water for injection. 

b) Wang (118’) teaches an injectable formulation comprising:
30 g of ibuprofen: arginine in a 1:1 ratio, (i.e. 16.2 g of ibuprofen and 13.8 g of arginine). Wang also teaches 10.8 mg/mL of ibuprofen (16.2 g of ibuprofen in 1,500 ml),
70g of mannitol (a diuretic) at a concentration of 4.6% w/v (70/1500 x 100),
1,500 mL of water for injection, (See abstract and see page 5, under 2. Preparation process, step A).
In summary, Wang (118’) teaches an injectable formulation comprising:
1- Ibuprofen: arginine in a 1:1 ratio,
2- Mannitol (a diuretic) at a concentration of 4.6% w/v, and
3- Water for injection.

c) Wang (681’) teaches an injectable formulation comprising: 
1- Ibuprofen (200 g) and arginine (169 g) in a 1:1 ratio,
2- Mannitol (a diuretic) at a concentration of 3.0 % w/v (150/5000 x 100), and
3- 4,500 mL of water for injection and 500 mL of Ethanol, 
(See claims 1 and 3, page 4 and page 5 under DISCLOSURE, and Embodiment 1 at the bottom of page 5 and top of page 6 under USE FOR INVENTION).  

d) Beijing Fukangren Biopharmaceutical teaches an injectable formulation comprising:
1- The S-enantiomer of ibuprofen (dexibuprofen) and arginine in a 1.0:0.8 to 1.0:1.3 ratio, 

3- Water for injection,
 (See pages 5 and 6, and Embodiment 6 on page 11).  In fact, Embodiment 6 teaches a formulation comprising Ibuprofen, arginine, mannitol and water, without any buffer, sodium or dextrose.
Since the authors do not mention any temperature, it is reasonable to assume that all the data provided, including the pH, is at room temperature, which is normally considered between 20C and 24C (68F and 75F).

Finally, Pavliv teaches injectable formulation comprising about 1:1 mixtures of ibuprofen: arginine in water.  (See page 2, paragraph [009], see [012] and example 1 on paragraph [016]). 

In summary, the prior art teaches injectable formulations comprising aqueous solutions comprising:
 ibuprofen and arginine in ratios oscillating from 1.0:0.8 to 1.0:1.3 which overlaps with the instantly claimed ratios (1.0:1.22 to 1.0:1:99),  
wherein the concentration of ibuprofen is 10.8 mg/mL, which is very close to the instantly claimed range (1 mg/mL to 8 mg/mL) and 50 mg/mL to 150 mg/ml of ibuprofen, which anticipates the instantly claimed range (25 mg/mL up to 200 mg/mL), 
mannitol as the isotonic agent in concentrations from 3.0 % w/v up to 4.6 % w/v, which overlaps with the instantly claimed range (4.05 % w/v - 4.25 % w/v).

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium)”.

All this will result in the practice of claims 1, 3 and 8-10 with a reasonable expectation of success.



For claims 12-14 and 22-24, the prior art is silent regarding “wherein the pharmaceutical composition is stable for 48 months in glass bottle with stopper”.
However, Wang (‘681) teaches that the compositions are very stable (see Abstract).  Further, the stability of a composition will depend mainly of the quality and relative quantity of its components, which, as established above, are very similar to the ones of the prior art.  
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition made obvious by the prior art does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the pharmaceutical formulation in the claimed method is different from the pharmaceutical formulation taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
MPEP 2112 V states: “The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
All this will result in the practice of claims 12-14 and 22-24 with a reasonable expectation of success.

For claims 15 and 25, it will be obvious for an injectable sterile formulation to be manufactured aseptically.
Further, according to MPEP 2113: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.
In the instant case, the prior art teaches compositions comprising the same components as the instant claims: ibuprofen, arginine, mannitol, water for injection, etc.  
Apparently, the product resulting from the instant process is similar or identical to the composition disclosed by the prior art, so as mentioned above, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.
All this will result in the practice of claims 15 and 25 with a reasonable expectation of success.

wherein the pharmaceutical composition is autoclavable for instance at a temperature around 121 C”.  However: “the autoclavability of the pharmaceutical composition” will naturally flow from the teachings of (or composition made obvious by) the prior art (see above rejection).
Apparently, Applicant has discovered a new property or advantage ("the autoclavability of the pharmaceutical composition”) of the composition made obvious by the prior art (“a formulation comprising ibuprofen, arginine and mannitol").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage ("the autoclavability of the pharmaceutical composition”) which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: the pharmaceutical composition being autoclavable at a temperature around 121 C) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”


For claim 18, the prior art clearly teaches that ibuprofen injectable formulations can be used for analgesic treatment (see for example Sanz-Menendez, page 6, first paragraph).

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since the above rejection is based on the premise that the instant claims require other ingredients (i.e. comprise) rather than excluding other ingredients (i.e. consisting of), Applicant’s arguments are now moot.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 3, 2022.